Exhibit 10.27
 
FIRST AMENDMENT TO
DIRECTOR AGREEMENT




THIS FIRST AMENDMENT TO DIRECTOR AGREEMENT (this “Amendment”), is entered into
as of April 13, 2016, by [●], an individual (the “Director”) and Meridian Waste
Solutions, Inc., a New York corporation (the "Company").




WITNESSETH:


WHEREAS, the Director is currently the [●]of the Company, and has served in such
capacity since [●];
 
WHEREAS, the Director was appointed as member of the Company’s Board of
Directors (the “Board”) on [●];


WHEREAS, the Director and the Company entered into that certain Director
Agreement dated March 11, 2016 memorializing the duties and obligations with
respect the Director’s serving on the Board (the “Original Agreement”);


WHEREAS, the Original Agreement obligates the Company to issue certain equity
compensation to the Director, which the Company has not yet issued to Director;


WHEREAS, subsequent to the Original Agreement the Company has adopted as its
policy that employees of the Company shall not receive or be entitled to receive
compensation for serving on the Board (the “Policy”); and


WHEREAS, the Company and the Director desire to amend the Original Agreement to
reflect the Policy and make such other changes as are necessary in accordance
therewith (as amended, the “Agreement”).


NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, the parties hereto agree to amend the Original Agreement,
as follows:


1.  
Section 3 of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

 
 
“3.    Expense Reimbursement. To the extent not covered under the terms of
Director’s employment with the Company, during the Directorship Term, the
Company shall reimburse the Director for (i) all reasonable out-of-pocket
expenses incurred by the Director in attending any in-person meetings, provided
that the Director complies with the generally applicable policies, practices and
procedures of the Company for submission of expense reports, receipts or similar
documentation of such expenses, and (ii) any costs associated with filings
required to be made by the Director or any of the entities managed or controlled
by Director to report beneficial ownership or the acquisition or disposition of
securities of the Company. Any reimbursements for allocated expenses (as
compared to out-of-pocket expenses of the Director) must be approved in advance
by the Company.”

 
 
 

--------------------------------------------------------------------------------

 
 
2. The Director hereby agrees and acknowledges that (i) the Company has not
issued to him the shares of common stock or options described in the Original
Agreement and (ii) the Non-qualified Stock Option Agreement between the Director
and the Company dated March 11, 2016 (the “Option Agreement”) is hereby
terminated and shall be of no further force or effect, and the options issued
thereunder are cancelled, and the Director hereby expressly waives any right to
receive equity in any form whatsoever pursuant to the Agreement. The Company
hereby agrees and acknowledges that the Option Agreement is hereby cancelled and
shall be of no further force or effect, and the options issued thereunder are
cancelled.
 
3. Except as otherwise provided herein, all other terms and conditions of the
Agreement, as so amended remain unchanged and are hereby ratified and confirmed.
 
4. This Amendment shall be governed by and construed in accordance with the
domestic laws of the State of New York, excluding any conflict of laws, rule or
principle that might refer the governance of construction of this Amendment to
the law of another jurisdiction.

 
 


 


 


 
[NO FURTHER TEXT ON THIS PAGE]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has executed
this Amendment as of the date and year first above written.
 
 

  MERIDIAN WASTE SOLUTIONS, INC.            
By:
        Name        Title                           
[●], an individual
         

 
 

 
 
 
 
 3

--------------------------------------------------------------------------------